             Case 1:21-cv-00038-RDM Document 1 Filed 01/07/21 Page 1 of 8




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                             DISTRICT OF COLUMBIA

BOB PATTERSON, a U.S. Citizen,

     2710 E. Evans RoadUnit 2                 Case No. 1:21-cv-38
     San Diego, CA 92106-6089

     Plaintiff,

v.

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY,

Serve: Office of the General Counsel
       Department of Homeland Security
       Mail Stop 3650
       Washington, D.C. 20528

UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES,

Serve: U.S. Citizenship & Immigration
       Services
       425 I. Street, N.W., Room 6100
       Washington, D.C. 20536

UNITED STATES DEPARTMENT OF
STATE,

Serve: Executive Office
       Office of the Legal Adviser
       Suite 5.600
       600 19th St. NW
       Washington, DC 20522

U.S. CONSULATE, Bogota, Colombia,

Serve: Executive Office
       Office of the Legal Adviser
       Suite 5.600
       600 19th St. NW
       Washington, DC 20522

CHAD WOLF, Secretary of the Department of
Homeland Security,
         Case 1:21-cv-00038-RDM Document 1 Filed 01/07/21 Page 2 of 8




Serve: Office of the General Counsel
       Department of Homeland Security
       Mail Stop 3650
       Washington, D.C. 20528

KENNETH T. CUCCINELLI, Director of the
United States Citizenship and Immigration
Services,

Serve: U.S. Citizenship & Immigration
       Services
       425 I. Street, N.W., Room 6100
       Washington, D.C. 20536

MICHAEL POMPEO, United States Secretary
of State,

Serve: Executive Office
       Office of the Legal Adviser
       Suite 5.600
       600 19th St. NW
       Washington, DC 20522

and;

PHILIP S. GOLDBERG, Ambassador of the
United States at the U.S. Consulate, Bogota,
Colombia

Serve: Executive Office
       Office of the Legal Adviser
       Suite 5.600
       600 19th St. NW
       Washington, DC 20522

  Defendants.


 COMPLAINT IN THE NATURE OF MANDAMUS ARISING FROM DEFENDANTS’
  REFUSAL TO ADJUDICATE PLAINTIFF’S IMMIGRANT VISA APPLICATION

       Plaintiff Bob Patterson respectfully requests that this Honorable Court issue a writ of

mandamus compelling Defendants to adjudicate a long-delayed spouse visa application.

                                               PARTIES
               Case 1:21-cv-00038-RDM Document 1 Filed 01/07/21 Page 3 of 8




          1.      Plaintiff Bob Patterson is a citizen of the United States.

          2.      Plaintiff’s spouse Diana Mogollon Segura is a citizen of Colombia, currently

residing in Colombia.

          3.      Defendant Department of Homeland Security (hereinafter sometimes referred to

as “the DHS”) is the agency of the United States that is responsible for implementing the petition

for alien relative provisions of the law and assisting the DOS with background and security

checks.

          4.      Defendant United States Citizenship and Immigration Services (hereinafter

sometimes referred to as “the USCIS”) is the component of the DHS that is responsible for

processing petitions filed on behalf of alien relatives seeking to file spouse visa applications.

          5.      Defendant Department of State (hereinafter sometimes referred to as “the DOS”)

is the agency of the United States that is responsible for communicating with the DHS and

managing Defendant Embassy of the United States in Bogota, Colombia, and which is

responsible for implementing the immigrant visa provisions of the law.

          6.      Defendant Embassy of the United States in Bogota, Colombia (hereinafter

sometimes referred to as “the Bogota Embassy”) is a component of the DOS that is responsible

for processing immigrant visa applications and implementing the immigrant and non-immigrant

visa provisions of the law.

          7.      Defendant Chad Wolf, the Secretary of the DHS, is the highest ranking official

within the DHS.         Wolf, by and through his agency for the DHS, is responsible for the

implementation of the Immigration and Nationality Act (hereinafter sometimes referred to as

“the INA”), and for ensuring compliance with applicable federal law, including the

Administrative Procedures Act (hereinafter sometimes referred to as “the APA”). Wolf is sued

in an official capacity as an agent of the government of the United States.
            Case 1:21-cv-00038-RDM Document 1 Filed 01/07/21 Page 4 of 8




       8.      Defendant Kenneth T. Cuccinelli, Director of the USCIS, is the highest ranking

official within the USCIS. Cuccinelli is responsible for the implantation of the INA and for

ensuring compliance with all applicable federal laws, including the APA. Cuccinelli is sued in

his official capacity as an agent of the government of the United States.

       9.      Defendant Michael Pompeo, the U.S. Secretary of State, is the highest ranking

official within the DOS. Pompeo is responsible for the implementation of the INA and for

ensuring compliance with applicable federal laws, including the APA. Pompeo is sued in his

official capacity as an agent of the government of the United States.

       10.     Defendant Philip Goldberg, Ambassador of the Consulate of the United States in

Bogota, Colombia. They are being sued in an official capacity as an agent of the government of

the United States.

                                     JURISDICTION AND VENUE

       11.     This Honorable Court has federal question jurisdiction over this cause pursuant to

28 U.S.C. § 1331, as it raises claims under the Constitution of the United States, the INA, 8

U.S.C. § 1101 et seq., and the APA, 5 U.S.C. § 701 et seq, in conjunction with the Mandamus

Act, 28 USC § 1361.

       12.     Venue is proper pursuant to 28 U.S.C. § 1391(e)(1) because (1) Defendants are

agencies of the United States or officers or employees thereof acting in their official capacity or

under color of legal authority; (2) no real property is involved in this action, and; (3) the

Defendants all maintain offices within this district.

       13.     This Honorable Court is competent to adjudicate this case, notwithstanding the

doctrine of consular non-reviewability, see United States ex rel. Knauff v. Shaughnessy, 338 U.S.

537 (1950), because Defendants have not made any decision in regard to Diana Mogollon

Segura’s visa application.
           Case 1:21-cv-00038-RDM Document 1 Filed 01/07/21 Page 5 of 8




                        FACTS COMMON TO ALL CLAIMS FOR RELIEF


       14.     Bob Patterson is the spouse of Diana Mogollon Segura and is the spouse visa

petitioner for Diana Mogollon Segura’s immigrant visa application.

       15.     Under federal immigration law, USCIS is authorized to approve a spouse visa

application filed by a U.S. citizen and to issue an immigrant visa to allow the spouse to enter the

U.S. and obtain lawful permanent resident status.

       16.     Diana Mogollon Segura is a citizen of Colombia.

       17.     Bob Patterson filed a visa petition for Diana Mogollon Segura with the USCIS on

December 26, 2019. The receipt number is IOE908149638.

       18.     Plaintiff paid, and Defendants accepted, all applicable filing and visa fees.

       19.     USCIS has failed to adjudicate Plaintiff’s I-130 spouse visa petition.

       20.     The case should have then been sent to the National Visa Center (NVC), a part of

the U.S. Department of State for visa processing. The State Department would then conduct

Diana Mogollon Segura’s visa interview. This has not happened and Defendants have taken no

further action on the application.

       21.     Bob Patterson has made repeated attempts to obtain a decision in this matter

without involving this honorable Court. Plaintiff has contacted USCIS multiple times. This has

led nowhere.

                                  FIRST CLAIM FOR RELIEF
                  (Agency Action Unlawfully Withheld and Unreasonably Delayed)

       For their first claim for relief against all Defendants, Plaintiff alleges and states as

follows:

       22.     Plaintiff realleges and incorporates by reference the foregoing paragraphs as

though fully set out herein.
             Case 1:21-cv-00038-RDM Document 1 Filed 01/07/21 Page 6 of 8




        23.     The APA requires that “[w]ith due regard for the convenience and necessity of the

parties or their representatives and within a reasonable time, each agency shall proceed to

conclude a matter presented to it.”       5 U.S.C. § 555(b).       Section 555(b) creates a non-

discretionary duty to conclude agency matters. Litton Microwave Cooking Prods. v. NLRB, 949

F.2d 249, 253 (8th Cir. 1991). A violation of this duty is a sufficient basis for mandamus relief.

        24.     The APA permits this Honorable Court to “compel agency action unlawfully

withheld or unreasonably delayed.” 5 U.S.C. § 706(1).

        25.     The Defendants have refused to adjudicate Plaintiff’s application and to issue the

requested visa application.

        26.     The DOS regularly works with the DHS when carrying out background and

security investigations that are delayed by administrative processing.

        27.     Upon information and belief, Plaintiff alleges that the USCIS and the DOS are

and have been complicit in the delay in processing Diana Mogollon Segura’s visa application.

        28.     Plaintiff alleges that Diana Mogollon Segura’s application has been in

administrative processing beyond a reasonable time period for completing administrative

processing of their visa application.

        29.     The combined delay and failure to act on Diana Mogollon Segura’s immigrant

visa application is attributable to the failure of Defendants to adhere to their legal duty to avoid

unreasonable delays under the INA and the applicable rules and regulations.

        30.     There are no alternative adequate or reasonable forms of relief available to

Plaintiff.

        31.     Plaintiff has exhausted all available administrative remedies in pursuit of a

resolution of this matter, including repeatedly requesting the processing of their case.

                                    SECOND CLAIM FOR RELIEF
             Case 1:21-cv-00038-RDM Document 1 Filed 01/07/21 Page 7 of 8




                               (Violation of Right to Due Process of Law)

        For their second claim for relief against all Defendants, Plaintiff alleges and states as

follows:

        32.     Plaintiff realleges and incorporates by reference the foregoing paragraphs as

though fully set out herein.

        33.     The right to fundamental fairness in administrative adjudication is protected by

the Due Process Clause of the Fifth Amendment to the United States Constitution. Plaintiff may

seek redress in this Court for Defendants’ combined failures to provide a reasonable and just

framework of adjudication in accordance with applicable law.

        34.     The combined delay and failure to act by Defendants has violated the due process

rights of Plaintiff.

        35.     The combined delay and failure to act by Defendants has irrevocably harmed

Plaintiff by causing a loss of consortium between Plaintiff and Diana Mogollon Segura, among

other ways.

                                       REQUEST FOR RELIEF

        WHEREFORE, Plaintiff Bob Patterson requests the following relief:

        1.      That this Honorable Court assume jurisdiction over this action;

        2.      That this Honorable Court issue a writ of mandamus compelling Defendants to

promptly complete all administrative processing within sixty days;

        3.      That this Honorable Court take jurisdiction of this matter and adjudicate Diana

Mogollon Segura’s immigrant visa pursuant to this Court’s declaratory judgment authority;

        4.       That this Honorable Court issue a writ of mandamus compelling Defendants to

issue an immigrant visa to Diana Mogollon Segura;

        5.      That this Honorable Court issue a writ of mandamus compelling Defendants to
            Case 1:21-cv-00038-RDM Document 1 Filed 01/07/21 Page 8 of 8




explain to Plaintiff the cause and nature of the delay and inform Plaintiff of any action that may

be taken to accelerate processing of the visa application;

       6.      Attorney’s fees, legal interests, and costs expended herein, pursuant to the Equal

Access to Justice Act, 28 U.S.C. § 2412;

       7.      Such other and further relief as this Honorable Court may deem just and proper.



                                                              RESPECTFULLY SUBMITTED
                                                                          January 7, 2021


                                                                      /s/ James O. Hacking, III
                                                                           James O. Hacking, III
                                                                                 MO Bar # 46728
                                                                     Hacking Law Practice, LLC
                                                              10900 Manchester Road, Suite 203
                                                                            St. Louis, MO 63122
                                                                                (O) 314.961.8200
                                                                                (F) 314.961.8201
                                                               (E) jim@hackinglawpractice.com

                                                              ATTORNEYS FOR PLAINTIFF
